       Case 1:20-cv-03179-JTR      ECF No. 24   filed 09/13/21   PageID.903 Page 1 of 2




                                                                                FILED IN THE
 1                                                                          U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

 2
                                                                       Sep 13, 2021
 3                         UNITED STATES DISTRICT COURT
                                                                           SEAN F. MCAVOY, CLERK

 4                        EASTERN DISTRICT OF WASHINGTON

 5
     ETELBINA M.,                                   No. 1:20-CV-3179-JTR
 6
 7                        v.                        ORDER GRANTING STIPULATED
 8                                                  MOTION FOR REMAND
     KILOLO KIJAKAZI, ACTING                        PURSUANT TO SENTENCE FOUR
 9   COMMISSIONER OF SOCIAL                         OF 42 U.S.C. § 405(g)
     SECURITY,1
10
11                   Defendant.
12
13         BEFORE THE COURT is the parties’ stipulated motion to remand the
14   above-captioned matter to the Commissioner for additional administrative
15   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 23.
16   Attorney D. James Tree represents Plaintiff; Special Assistant United States
17   Attorney Ryan Ta Lu represents Defendant. The parties have consented to proceed
18   before a magistrate judge. ECF No. 7. After considering the file and proposed
19   order, IT IS ORDERED:
20         1.       The parties’ Stipulated Motion for Remand, ECF No. 23, is
21   GRANTED. The above-captioned case is REVERSED and REMANDED to the
22   Commissioner of Social Security for further administrative action pursuant to
23   sentence four of 42 U.S.C. § 405(g).
24
25         1
               Kilolo Kijakazi became the Acting Commissioner of Social Security on
26   July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
27   Kilolo Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No
28   further action need be taken to continue this suit. See 42 U.S.C. § 405(g).

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
       Case 1:20-cv-03179-JTR      ECF No. 24    filed 09/13/21   PageID.904 Page 2 of 2




 1         On remand, the Administrative Law Judge (ALJ) shall do the following:
 2   (1) obtain a medical expert opinion from a qualified pediatrician or other
 3   appropriate expert to review the entire case file and re-evaluate whether Plaintiff’s
 4   impairments meet, medically equal, or functionally equal the listings;
 5   (2) re-evaluate Plaintiff’s subjective complaints; (3) re-evaluate all third party
 6   statements of record, including the statements of Plaintiff’s guardian/caregiver; and
 7   (4) offer Plaintiff an opportunity for a new hearing, take any further action needed
 8   to complete the administrative record, and issue a new decision.
 9         2.     Judgment shall be entered for PLAINTIFF.
10         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 19, is
11   STRICKEN AS MOOT.
12         4.     An application for attorney fees and costs may be filed by separate
13   motion.
14         IT IS SO ORDERED. The District Court Executive is directed to enter this
15   Order, forward copies to counsel, and CLOSE THE FILE.
16         DATED September 13, 2021.
17
18                                _____________________________________
                                            JOHN T. RODGERS
19                                 UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
